038-/JT
                                   ELECTRONIC RECORD




COA#       07-13-00422-CR                           OFFENSE:       22.011


STYLE:     Gabriel Luna v. The State of Texas       COUNTY:        Lubbock

COA DISPOSITION:          AFFIRMED                  TRIAL COURT:   137th District Court


DATE: 12/10/2014                     Publish: NO    TC CASE #:     2011-432,524




                               IN THE COURT OF CRIMINAL APPEALS


STYLE:    Gabriel Luna v. The State of Texas             CCA#:     _
                                                                         038-IS
         k??£LLAAJT^                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

         .fi\afo*Cc/                                     JUDGE:
DATE:     i&ny        «•<•»•     UJUFo                   SIGNED:                          PC: _
JUDGE:         /°<Z               *JOnn J Z.O/S" PUBLISH:                                 DNP:


                                                                                          MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD